Citation Nr: 0932245	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  07-34 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a right leg disability. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from 
April 2000 to February 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a November 2006 rating decision 
issued by the Regional Office (RO) in St. Petersburg, Florida 
that determined that new and material evidence was not 
received to reopen the Veteran's claim for service connection 
for a right leg disability.  

The aforementioned rating decision also determined that new 
and material evidence was not received to reopen the 
Veteran's claim for service connection for a left leg 
disability.  According to the Board's Veterans Appeals 
Control and Locator System (VACOLS), a notice of disagreement 
has been received and a Statement of the Case was issued as 
to this issue in May 2009.  

With respect to the claim now before the Board, the Veteran 
testified at a hearing held before the undersigned member of 
the Board at the RO in September 2008. 

The Board also notes that the Veteran's representative 
alleged at the September 2008 hearing that the instant claim 
is inextricably intertwined with the Veteran's application to 
reopen his claim for service connection for his left leg 
disability.  Issues are inextricably intertwined when they 
are so closely tied together that a final Board decision 
cannot be rendered unless all are adjudicated.  See Harris  
v. Derwinski, 1 Vet. App. 180, 183 (1990).  The issue of 
whether there is new and material evidence to reopen the 
Veteran's claim for service connection for a right leg 
disability is entirely independent of the issue of whether 
there is new and material evidence to reopen his claim for 
service connection for a left leg disability.  These issues 
are not inextricably intertwined.




FINDINGS OF FACT

1.  The Veteran's claim for service connection for a right 
leg disability was previously denied in a decision dated in 
September 2003 on the basis that there was neither evidence 
of a chronic right leg disability in service nor evidence of 
a current right leg disability.  The Veteran was notified of 
this decision and his appellate rights, but he did not 
perfect a timely appeal.

2.  While some of the evidence received after the September 
2003 rating decision is new in that it was not previously on 
file, it is cumulative and redundant and/or does not raise a 
reasonable possibility of substantiating the claim of service 
connection for a right leg disability. 


CONCLUSIONS OF LAW

1.  The RO's rating decision in September 2003 denying 
service connection for a right leg disability is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
20.302, 20.1103 (2008). 
 
2.  New and material evidence has not been received to reopen 
the claim of service connection for a right leg disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23, 353-356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements. Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum 
nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
Court of Appeals for Veterans Claims (Court)  held that VCAA 
notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id at 486.  

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court 
held that, if a claimant seeks to reopen a claim that was 
previously denied, VA must notify the claimant of the 
evidence and information that is necessary to reopen the 
claim as well as the evidence and information necessary to 
establish the underlying claim for the benefit sought.  The 
notification letter must describe what evidence would be 
sufficient to substantiate the element or elements required 
to establish service connection that were found insufficient 
in the prior denial.

In this case, in a letter dated in September 2006, prior to 
the rating decision appealed herein, the RO informed the 
Veteran of its duty to assist him in substantiating his 
claims under the VCAA and the effect of this duty upon his 
claims.  This letter explained the "new and material 
evidence" standard, explained that the Veteran's claims for 
service connection for his right and left leg disabilities 
were previously denied because there was no evidence of a 
current disability, and informed the Veteran that the 
evidence he needed to submit must relate to that fact.  The 
letter also explained what was necessary in order to 
establish service connection for a claimed disability and 
explained how VA determines disability ratings and effective 
dates.  In any event, even assuming that there was any error 
with regard to the notice requirements set forth in Dingess, 
such an error would be harmless in this case as the Veteran's 
claim is not reopened; hence service connection will not be 
granted and no rating or effective date will be assigned. 

For the above reasons. The Board concludes that appropriate 
notice was given in this case.  

VA also must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record evidence including 
service treatment records, the statements of the Veteran and 
his representative, and the transcript of the Veteran's 
testimony before the undersigned at a September 2008 hearing.  
The Veteran also submitted computer printouts of general 
information concerning compartment syndrome, a copy of his 
physical evaluation board (PEB), a "disability severance pay 
worksheet", and another copy of his service treatment 
records.  While the Veteran was not afforded a VA 
examination, this was not necessary because new and material 
evidence was not received.  38 C.F.R. § 3.159(c) (4) (iii).  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1342 (Fed. Cir. 2003).  

The Board therefore finds that the VA satisfied its duty to 
assist the Veteran.   

II. New and Material Evidence

In a September 2003 rating decision, the RO denied service 
connection for the Veteran's claimed right leg disability.  
The evidence considered at that time included the Veteran's 
service treatment records.  The Veteran was sent a letter 
dated in July 2003 requesting that he submit evidence in 
support of his claim, but he failed to respond to this 
letter.  The Veteran's service treatment records showed that 
he was treated for right calf strain in July 2000 and in 
March 2001 and that he complained of right knee pain in June 
2001 but an x-ray at that time did not show any knee 
abnormalities.  Service treatment records were otherwise 
negative for complaints of, or treatment for, right leg 
problems although, on a few occasions, the Veteran complained 
of bilateral leg pain after running.  However, more often, he 
complained of left leg pain which was eventually determined 
to be consistent with exertional compartment syndrome.  The 
Veteran was subsequently discharged after undergoing a PEB 
through which it was determined that his exertional 
compartment syndrome of the left leg, which he declined to 
have surgically treated, disqualified him from continued 
military service.  

The RO denied service connection for the Veteran's claimed 
right leg disability because there was no evidence of a 
chronic right leg disability during the Veteran's  service 
and no evidence of a current right leg disability.  The 
Veteran did not timely file a notice of disagreement with 
this decision, which then became final.  The Board must 
therefore ascertain whether new and material evidence has 
been received.  See 38 U.S.C.A. § 7105(b) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an un-established fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence received since the September 2003 rating decision 
includes statements by the Veteran, an internet printout of 
general information concerning compartment syndrome, a copy 
of the Veteran's PEB, a "disability pay severance 
worksheet", and the Veteran's testimony at the September 
2008 hearing.  The Veteran also submitted a copy of his 
service treatment records; however, this evidence is not new 
because the Veteran's service treatment records were of 
record and reviewed prior to the issuance of the September 
2003 rating decision.  The remaining evidence, while new, 
insofar as it was neither of record nor considered in 
connection with the September 2003 rating decision, is not 
material and does not raise a reasonable possibility of 
substantiating the Veteran's claim.  

The PEB and the "disability severance pay worksheet" that 
were submitted by the Veteran are both cumulative and 
irrelevant to the Veteran's contention that he currently has 
a right leg disability that is related to his service.  The 
September 2003 rating decision explicitly acknowledged that 
the Veteran was discharged from active duty as a result of 
exertional compartment syndrome of the left leg.  The PEB, 
which shows that the Veteran was found unfit for continued 
military service as a result of exertional compartment 
syndrome of the left leg, and his "disability severance pay 
worksheet", which shows the manner in which his severance 
pay was computed, do not provide any information about the 
Veteran's right leg. 

Similarly, the computer printout regarding causes, symptoms, 
and treatment of compartment syndrome while new, is not 
material because there is no competent evidence that the 
Veteran currently has compartment syndrome of his right leg.  
This is generic medical journal or treatise evidence which 
does not specifically provide an opinion or medical evidence 
indicating that the Veteran has compartment syndrome, or any 
other disability, of his right leg.  See Sacks v. West, 11 
Vet. App. 314, 317 (1998).

Likewise, the Veteran's statements and hearing testimony do 
not relate to the reason why his claim was previously denied 
and does not raise a substantial possibility of 
substantiating his claim for the benefit sought; this 
evidence does not tend to show that the Veteran has a current 
right leg disability that was incurred in or caused by his 
service.  

On his appeal form dated in October 2007, the Veteran 
contended that his leg problems started while he was in the 
Marine Corps and persist to the present time.  In a statement 
dated in March 2008, the Veteran claimed that he had pain in 
both of his legs while he was in service, but was diagnosed 
with compartment syndrome only in his left leg because he 
declined to undergo the testing required to determine whether 
compartment syndrome was present in the right leg.  He 
alleged that when he started working in the construction 
industry after his service he experienced the same type of 
pains in his legs that he experienced during his service.  He 
further alleged that he was unable to obtain a medical 
opinion regarding the cause of his current right leg pain 
because he lacks the finances necessary to do so.  The 
Veteran's testimony at the September 2008 hearing essentially 
reiterated these contentions.  These statements appear to be, 
essentially, redundant of his prior claim, and, thus, are not 
new for purposes of reopening the claim. Even if new, 
however, these statements would not constitute material 
evidence to reopen the claim.

While the Veteran is competent to testify that he experienced 
pain in his right leg during and after service, there is no 
evidence that he possesses the requisite training or 
credentials to diagnose, or explain the etiology of, any 
medical condition.  See, e.g. Wallin v. West, 11 Vet. App. 
509, 514 (1998).  See also, e.g., Espiritu v. Derwinski,  2 
Vet. App. 492, 494-495 (1992).  Pain alone, without a 
diagnosed or identifiable underlying malady or condition does 
not, in and of itself, constitute a disability for which 
service connection may be granted. Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  
Therefore, where, as here, resolution of the appeal turns on 
a medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  

The Veteran appears to argue that the requirement that he 
produce new and material evidence in order to reopen his 
claim should be waived or relaxed in this instance because he 
lacks the finances necessary in order to obtain a medical 
opinion concerning his right leg pain.  The requirement that 
a claimant submit new and material evidence in order to 
reopen a previously denied claim is imposed by regulation.  
See 38 C.F.R. § 3.156(a).  The regulation does not contain 
any exceptions to this requirement.  The Board is bound by 
the laws passed and the regulations promulgated by the 
Department.  38 U.S.C.A. § 7104.  It is without jurisdiction 
to waive the new and material evidence requirement.  See, 
e.g., Harvey v. Brown, 6 Vet. App. 416, 425 (1994) (noting 
that the Board does not have jurisdiction to award equitable 
relief). 

Thus, the September 2003 rating decision remains final.  
Since the Veteran did not provide new and material evidence, 
his application to reopen his claim for service connection 
for his right leg disability must be denied on this basis.

As the Veteran did not fulfill his threshold burden of 
submitting new and material evidence to reopen his claim of 
service connection for his right leg disability, the denial 
of which is final, the benefit of the doubt doctrine is 
inapplicable to this claim.  See, e.g., Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the 
Veteran's application to reopen his claim for service 
connection for a right leg disability is denied



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


